Appeal by appellant Long Fuels, Inc., in Action No. 1 dismissed as not timely taken, without costs, and without prejudice to an application, pursuant to CPLR 1402, to be substituted as respondent in Action No. 2. Appeal by appellant Nicholas Mariani in Action No. 2 dismissed, without costs, unless appellant shall, on or before September 30, 1964, file and serve record, brief and notice of argument for the term *972commencing November 9, 1964, in which event motion denied. Cross appeal by respondent-appellant Long Fuels, Inc., in Action No. 3 dismissed, without costs, on the ground cross appellant is not a party aggrieved. Cross motion to dismiss appeals by appellant Nicholas Mariani denied, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.